Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 2010, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the determination of the Unemployment Insurance Appeal Board that claimant had been discharged from her employment due to disqualifying misconduct. An employee’s failure to comply with the reasonable request of his or her employer to perform an assignment may constitute disqualifying misconduct (see Matter of Miner [Commissioner of Labor], 49 AD3d 1128, 1128 [2008]; Matter of *1062Guagliardo [Commissioner of Labor], 27 AD3d 866, 867 [2006]). Here, claimant was terminated from her employment as an office manager for insubordination after she refused to provide information for a grievance meeting, notwithstanding multiple requests over the course of several months that she do so. While claimant testified that her refusal arose from her immediate supervisor’s poor treatment and accompanying increase in her workload, she never raised that issue prior to her termination and, thus, she did not take reasonable steps to comply with her employer’s requests (see Matter of Miner [Commissioner of Labor], 49 AD3d at 1129). Inasmuch as the multiple requests were reasonable, and claimant offered no compelling explanation for failing to comply with them, we find no reason to disturb the Board’s determination.
Claimant’s remaining argument has been considered and found to be without merit.
Cardona, P.J., Rose, Malone Jr., Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.